Citation Nr: 1138474	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for herniated nucleus pulposa, to include as secondary to service-connected degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1970 to February 1994.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for herniated nucleus pulposa and declined to reopen a claim for service connection for hypertension.  In November 2009, the Board reopened the claim for hypertension and remanded both issues for additional development.  It has returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in order to obtain relevant treatment records and to afford the Veteran VA examinations for his claimed hypertension and back disabilities.  The record indicates that examinations were scheduled for the Veteran but he did not appear for them.  In June 2011 correspondence to the Board, the Veteran reported that he had not missed his appointment but was in fact seen and examined by a VA examiner.  He did not identify the date of the examinations he attended.  

It appears that some miscommunication may have occurred between the Veteran and VA.  It is not clear that the Veteran received notice of the scheduled examinations.  His letter indicates that he is willing to cooperate in the adjudication of his claims.  In order to afford him every consideration, the examinations should be rescheduled.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed herniated nucleus pulposa with radiculopathy.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should state whether it is at least as likely as not that any diagnosed condition, to include herniated nucleus pulposa, if present, is caused or permanently aggravated by the Veteran's active service, to include as secondary to his service-connected degenerative arthritis of the spine.  

(a) Is it at least as likely as not that current herniated nucleus pulposa is causally related to service?

(b) If not related to service, is it at least as likely as not that any current herniated nucleus pulposa is proximately due to or the result of the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine?

(c) The examiner should also offer an opinion as to whether it is at least as likely as not that any current herniated nucleus pulposa has been worsened by the Veteran's service-connected degenerative arthritis of the lumbosacral and thoracic spine.  If the Veteran's herniated nucleus pulposa was aggravated by his degenerative arthritis of the lumbosacral and thoracic spine, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the herniated nucleus pulposa before the onset of aggravation. 

A complete rationale is requested for each opinion expressed.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hypertension.  The claims file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should state whether it is at least as likely as not that hypertension, as well as any related pathology, is caused or aggravated by the Veteran's active service.  The examiner should specifically opine as to whether any current diagnosis of hypertension is related to the several incidents of high blood pressure the Veteran had during service.  

A complete rationale is requested for each opinion expressed.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


